Exhibit 2.1 EXECUTION COPY AGREEMENT AND PLAN OF MERGER by and among FIRECOM, INC. a New York corporation, FCI MERGER CORP. a Delaware corporation, and SYNERGX SYSTEMS INC. a Delaware corporation January 22, 2010 i Table of Contents ARTICLE I DEFINITIONS 1 Section 1.01 Definitions.For purposes of this Agreement: 1 Section 1.02 Interpretation. 2 ARTICLE II THE MERGER 3 Section 2.01 The Merger. 3 Section 2.02 Closing. 3 Section 2.03 Effective Time. 3 Section 2.04 Effect of the Merger. 3 Section 2.05 Certificate of Incorporation and Bylaws of the Surviving Corporation. 3 Section 2.06 Directors and Officers of the Surviving Corporation 3 Section 2.07 Further Assurances. 3 ARTICLE III EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES 4 Section 3.01 Effect on Capital Stock. 4 Section 3.02 Exchange of Certificates. 5 Section 3.03 Stock Options 6 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 6 Section 4.01 Organization, Standing and Corporate Power 6 Section 4.02 Subsidiaries. 6 Section 4.03 Capital Structure 6 Section 4.04 Authority. 7 Section 4.05 Company SEC Documents. 7 Section 4.06 Operational Matters. 7 Section 4.07 Voting Requirements. 7 Section 4.08 Brokers and Other Advisors. 7 Section 4.09 Opinion of Financial Advisors. 7 Section 4.10 Schedule 13E-3/Proxy Statement; Other Information. 7 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 8 Section 5.01 Organization, Standing and Corporate Power. 8 Section 5.02 Authority; Noncontravention 8 Section 5.03 Capital Structure; Operations. 8 Section 5.04 Financing. 8 Section 5.05 Brokers. 8 Section 5.06 Schedule 13E-3/Proxy Statement; Other Information. 8 Section 5.07 Absence of Arrangements with Management. 8 Section 5.08 Access to Information and Investigation by Parent. 8 Section 5.09 Solvency. 8 ARTICLE VI COVENANTS RELATING TO CONDUCT OF BUSINESS; NO SOLICITATION 17 9 Section 6.01 Conduct of Business by the Company. 9 Section 6.02 Limits on Solicitation. 10 ARTICLE VII ADDITIONAL AGREEMENTS 12 Section 7.01 Preparation of the Proxy Statement and Schedule 13E-3- Stockholders’ Meeting. 12 Section 7.02 Access to Information; Confidentiality. 12 Section 7.03 Reasonable Best Efforts. 13 Section 7.04 Indemnification Exculpation and Insurance. 14 Section 7.05 Fees and Expenses. 14 Section 7.06 Public Announcements. 15 Section 7.07 Bank Arrangement.. 15 Section 7.08 Limitation on Damages.. 15 ARTICLE VIII CONDITIONS PRECEDENT 16 Section 8.01 Conditions to Each Party’s Obligation to Effect the Merger. 16 Section 8.02 Conditions to Obligations of Parent and Merger Sub. 16 Section 8.03 Conditions to Obligation of the Company. 16 Section 8.04 Frustration of Closing Conditions. 16 ARTICLE IX TERMINATION, AMENDMENT AND WAIVER 17 Section 9.01 Termination. 17 Section 9.02 Effect of Termination 17 Section 9.03 Amendment. 17 Section 9.04 Extension; Waiver. 17 Section 9.05 Procedure for Termination or Amendment. 17 ARTICLE X GENERAL PROVISIONS 18 Section 10.01 Nonsurvival of Representations and Warranties. 18 Section 10.02 Notices. 18 Section 10.03 Consents and Approvals. 19 Section 10.04 Counterparts. 19 Section 10.05 Entire Agreement; No Third-Party Beneficiaries. 19 Section 10.06 Governing Law. 19 Section 10.07 Assignment 19 Section 10.08 Enforcement; Consent to Jurisdiction. 19 Section 10.09 Severability. 19 Section 10.10 No Recourse. 19 Section 10.11 WAIVER OF JURY TRIAL. 19 ii INDEX OF DEFINED TERMS Term Section Acceptable Confidentiality Agreement 6.02(a) Affiliate 1.01 Agreement Preamble Appraisal Shares 3.01(d) Benefit Plans 1.01 Business Day 1.01 Cancelled Shares 3.01(b) Capitalization Date 4.03 Certificate 3.01(c) Certificate of Merger 2.03 Change in Recommendation 6.02(f) Closing 2.02 Closing Date 2.02 Code 3.02(h) Company Preamble Company Board 4.04(b) Company Board Recommendation 4.04(b) Company Bylaws 4.01 Company Charter 4.01 Company Stock Recitals Company Information 4.10 Company SEC Documents 4.05(a) Company Stock Option 3.03(b) Company Stock Plan 3.03(b) Company Stock-Based Awards 4.03 Company Termination Fee 7.05(b)(ii) Contract 4.04(c) Converted Shares 3.01(c) DGCL 2.01 Effective Time 2.03 Exchange Act 4.04(c) Exchange Fund 3.02(a) Expenses 1.01 Filed Company SEC Documents 4.01 Financial Advisor 4.09 Financing Agreements 7.07(a) GAAP 4.05(a) Governmental Entity 4.04(c) Interim Period 6.01(a) Key Persons 6.01(a)(vii) Knowledge 1.01 Law 1.01 Liens 4.02 Material Adverse Effect 1.01 Merger Recitals Merger Consideration Recitals Merger Sub Preamble Notice Period 6.02(g)(i) Order 4.04(c) Outside Date 9.01(b)(i) Parent Preamble Parent Information 5.06 Parent Material Adverse Effect 1.01 Paying Agent 3.02(a) Person 1.01 Preferred Stock 4.03 Proxy Statement 4.04(c) Representative 1.01 Schedule 13E-3 4.04(c) SEC 4.04(c) Section 262 3.01(d) Securities Act 4.05(a) Solicitation Period 6.02(b) Solicited Party 6.02(b) Solvent 5.09 SOX 4.05(a) Special Committee Recitals Stockholder Approval 4.07 Stockholders 3.01 Stockholders’ Meeting 7.01(c) Subsidiary 1.01 Superior Proposal 6.02(a) Surviving Corporation 2.01 Takeover Proposal 6.02(a) Tax 1.01 Taxing authority 1.01 iii AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as of January 22, 2010, among FIRECOM, INC., a New York corporation (“Parent”), FCI MERGER CORP., a Delaware corporation (“Merger Sub”), and SYNERGX SYSTEMS INC., a Delaware corporation (the “Company”). RECITALS WHEREAS, the board of directors of the Company and of Merger Sub, and a special committee of the board of directors of the Company (the “Special Committee”), each has approved and declared advisable, and the board of directors of Parent has approved, this Agreement and the merger of Merger Sub with and into the Company, with the Company continuing as the surviving corporation in the merger (the “Merger”), upon the terms and subject to the conditions set forth in this Agreement, whereby each issued and outstanding share of common stock, par value $0.001 per share, of the Company (the “Company Stock”), other than any Appraisal Shares or Cancelled Shares (as defined below), will be converted into the right to receive sixty ($0.60) cents in cash, per share, without interest (the “Merger Consideration”); and WHEREAS, Parent, Merger Sub and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Merger, and also to prescribe various conditions to the Merger. AGREEMENT NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, and subject to the conditions set forth herein, the parties hereto, intending to be legally bound hereby, agree as follows: ARTICLE I DEFINITIONS Section 1.01Definitions.For purposes of this Agreement: (a)“Affiliate” of any Person means another Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, such first Person. For purposes hereof, “control” means the possession directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person by virtue of ownership of voting securities, by contract or otherwise. (b)“Benefit Plans” means all employee benefit plans (as defined in Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended) and all employment benefit, compensation, stock option, stock purchase, restricted stock, deferred compensation, retiree medical or life insurance, split dollar insurance, supplemental retirement, severance, change of control, fringe benefit, bonus, incentive, employee loan or other employee benefit, arrangements, plans, policies or programs, in each case, which are provided, maintained, contributed to or sponsored by the Company or any of its Subsidiaries on behalf of current or former directors, officers, employees, or consultants or for which the Company or any of its Subsidiaries has any liability, contingent or otherwise. 1 (c)“Business Day” means any day other than a Saturday, Sunday or a day on which the banks in New York, New York are authorized by Law or executive order to be closed. (d)“Expenses” means with respect to any party hereto, all reasonable documented out-of-pocket expenses (including counsel, accountants, investment bankers, experts and consultants of the party, and filing and related fees) incurred by such party on its behalf in connection with or related to authorization, negotiation, execution and performance of this Agreement and the transactions contemplated hereby, including, inter alia, the organization of Merger Sub and the preparation of the Proxy Statement and Schedule 13E-3, as applicable. (e)“Knowledge” means, with respect to any matter in question, the actual knowledge of the Company’s Chief Executive Officer, as well as that knowledge that a reasonably prudent Chief Executive Officer of a public reporting company would have pertaining to such matter in the course of performing his duties in a reasonable and diligent manner. (f)“Law” means, any federal, state, local, provincial or foreign statutory or common law, and any ordinance, rule or regulation of a Governmental Entity. (g)“Material Adverse Effect” means any fact, circumstance, change, occurrence or effect that, individually or in the aggregate with all other facts, circumstances, changes, occurrences or effects, (1) is, or would reasonably be expected to be, materially adverse to the business, condition (financial or otherwise), results of operations or liabilities (contingent or otherwise) of the Company and its Subsidiaries, taken as a whole, or (2) that would reasonably be expected to prevent or materially impede, interfere with, hinder or delay the ability of the Company to consummate the Merger, except for any such facts, circumstances, changes, occurrences or effects arising out of or relating to (i) the announcement or the existence of this Agreement and the transactions contemplated hereby, or actions by Parent or the Company required to be taken pursuant to this Agreement, (ii) changes in general economic or political conditions or the financial markets (so long as the Company or its Subsidiaries are not disproportionately affected thereby), (iii) changes in applicable Laws, rules, regulations or orders of any Governmental Entity or interpretations thereof by any Governmental Entity or changes in accounting rules or principles (so long as the Company or its Subsidiaries are not disproportionately affected thereby), (iv) changes affecting generally the industries in which the Company or its Subsidiaries conduct business (so long as the Company or its Subsidiaries are not disproportionately affected thereby), or (v) any outbreak or escalation of hostilities or war or any act of terrorism (so long as the Company or its Subsidiaries are not disproportionately affected thereby). (h)“Parent Material Adverse Effect” means any fact, circumstance, change, occurrence, or effect that, individually or in the aggregate, that would reasonably be expected to prevent or materially impede, interfere with, hinder or delay the consummation of the Merger or the other transactions contemplated by this Agreement. (i)“Person” means an individual, corporation, partnership, limited liability company, joint venture, association, trust, unincorporated organization, or other entity. (j)“Public Stockholders”means all of the Stockholders other than Parent. (k)“Representative” means any officer, employee, counsel, investment banker, accountant, consultant, debt financing source, or other authorized representative of any Person. (l)“Subsidiary” of any Person means another Person of which such first Person directly or indirectly owns an amount of the voting securities, other voting rights or voting partnership interests sufficient to elect at least a majority of its board of directors or other governing body (or, if there are no such voting interests, 50% or more of the equity interests thereof). (m)“Tax” means any federal, state, local or foreign income, gross receipts, property, sales, use license, excise, franchise employment, payroll, withholding, alternative or add on minimum, ad valorem, transfer or excise tax, or any other tax, custom, duty, governmental fee or other like assessment or charge of any kind whatsoever (including withholding on amounts paid to or by any Person), together with any related interest, penalty, addition to tax or additional amount. (n)“Taxing Authority” means any federal, state, local or foreign government, any subdivision, agency, commission or authority thereof, or any quasi-governmental body exercising tax regulatory authority. Section 1.02Interpretation.When a reference is made in this Agreement to an “Article,” or a “Section,” such reference shall be to an Article or a Section of this Agreement unless otherwise indicated. The table of contents and headings contained in this Agreement are for reference purposes only and shall not affect in any way the meaning or interpretation of this Agreement. Whenever the words “include”, “includes” or “including” are used in this Agreement, they shall be deemed to be followed by the words “without limitation.” The words “hereof’, “herein” and “hereunder” and words of similar import when used in this Agreement shall refer to this Agreement as a whole and not to any particular provision of this Agreement. All terms defined in this Agreement shall have the defined meanings when used in any certificate or other document made or delivered pursuant hereto unless otherwise defined therein. The definitions contained in this Agreement are applicable to the singular as well as the plural forms of such terms and to the masculine as well as to the feminine and neuter genders of such term. Any Contract, instrument or Law defined or referred to herein or in any Contract or instrument that is referred to herein means such Contract, instrument or Law as from time to time amended, modified or supplemented, including (in the case of Contracts or instruments) by waiver or consent and (in the case of Laws) by succession of comparable successor Laws and references to all attachments thereto and instruments incorporated therein. References to a Person are also to its permitted successors and assigns. The parties have participated jointly in the negotiation and drafting of this Agreement; consequently, in the event of an ambiguity or question of intent or interpretation arises, this Agreement shall be construed as if drafted jointly by the parties hereto, and no presumption or burden of proof shall arise favoring or disfavoring any party by virtue of the authorship of any provision of this Agreement. 2 ARTICLE II THE MERGER Section 2.01The Merger.Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the General Corporation Law of the State of Delaware (the “DGCL”), Merger Sub shall be merged with and into the Company at the Effective Time, as defined below. At the Effective Time, the separate corporate existence of Merger Sub shall cease and the Company shall continue as the surviving corporation in the Merger (the “Surviving Corporation”) and shall succeed to and assume all of the rights and obligations of Merger Sub and the Company in accordance with the DGCL. Section 2.02Closing.The closing of the Merger (the “Closing”) will take place at 10:00 a.m. on a date to be specified by the parties, which shall be no later than the third Business Day after satisfaction or (to the extent permitted by applicable Law) waiver of the conditions set forth in Article VIII (other than those conditions that by their terms are to be satisfied at the Closing, but subject to the satisfaction or (to the extent permitted by applicable Law) waiver of those conditions), at the offices of Carter Ledyard & Milburn LLP, 2 Wall Street, New York, New York 10005, at 10:00 am (local time), unless another time, date or place is agreed to in writing by Parent and the Company; provided, however, that if all the conditions set forth in Article VIII shall no longer be satisfied or (to the extent permitted by applicable Law) waived on such third Business Day, then the Closing shall take place on the first Business Day on which all such conditions shall again have been satisfied or (to the extent permitted by applicable Law) waived unless another time is agreed to in writing by Parent and the Company.
